DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1, line 11, the term “to the cutting blade” should be likely deleted. 
Claim 4 should depend on claim 3.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stepan (4,745,828).
Regarding claim 5, Stepan teaches a coating removing device for a cable that removes a coating on an outer periphery of a core wire at a terminal portion of a cable, 
the coating removing device for a cable comprising: 
a rotary head 3 configured to rotate around a rotation axis set at a fixed position;
a rotation mechanism (motor and shaft) configured to rotationally driving the rotary head;
a cable holding mechanism 11 configured to hold and fix the terminal portion of the cable in front of the rotary head with being aligned with the rotation axis and a distal end of the cable facing a rear side of the rotary head;
a cutting blade 8 mounted on the rotary head so as to be displaceable in a radial direction of the rotary head, and configured to cause a cutting edge to make an incision on the coating at the terminal portion of the cable by displacing radially inward;
a gripping mechanism 9 arranged on the more distal end side of the cable than the cutting blade and configured to grip the coating;
an opening and/or closing mechanism (13, 17) configured to open the cutting blade and the gripping mechanism radially outward and close the cutting blade and the gripping mechanism radially inward;
an urging mechanism 6 configured to apply a pressing force in a cutting direction to the cutting blade during a closing operation by the opening and/or closing mechanism; and 
a pulling-out mechanism (26, 33) having a function of relatively moving the rotary head and the cable holding mechanism along a rotation axis direction and configured to strip off the coating on the distal end side from the incision position by positioning the cutting blade and the gripping mechanism with respect to the cable in an axis direction by moving and stopping and by moving the rotary head and the cable holding mechanism in a direction in which they are separated from each other with the gripping mechanism gripping the coating at the terminal portion of the cable.
See Figs. 1-2.
Regarding claim 6, a spring 18 is best seen in Fig. 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stepan (4,745,828) in view of Carpenter et al. (5,337,633), hereinafter Carpenter.
Regarding claim 1, Stepan teaches coating removing method for a cable that removes a coating on an outer periphery of a core wire at a terminal portion of a cable using a coating removing device for a cable substantially as claimed except for limitations on bolded texts, 
the device including: 
an urging mechanism (13, 18) configured to apply a pressing force in a cutting direction to a cutting blade 8;
a rotation mechanism configured to rotate a part of the coating of the cable;
a gripping mechanism 9 configured to grip a part of the coating of the cable; and 
a pulling-out mechanism 11 configured to pull out the same coating, 
the method comprising: 
a cutting step of applying a pressing force having such a magnitude that a cutting edge stops at a position before reaching the core wire to the cutting blade by the urging mechanism to make an incision on the coating by the cutting blade;
 a twist-cutting step of twist-cutting an uncut portion of the coating between the cutting edge of the cutting blade and the outer periphery of the core wire by rotating the coating a distal end side from an incision position around an axis of the cable with respect to the coating on a base end side by the rotation mechanism: and 
a stripping step of removing the coating on the distal end side from the incision position by gripping and pulling out the coating on the distal end side from the incision position by the gripping mechanism and the pulling-out mechanism to expose the core wire.
	See Figs. 1-2.
Stepan does not teach the step of “applying a pressing force having such a magnitude that a cutting edge stops at a position before reaching the core wire to the cutting blade by the urging mechanism to make an incision on the coating by the cutting blade.”
Carpenter teaches that cutting blades do not need to reach a core of a cable for stripping to prevent damage to the core of the cable.  See Figs. 4-6 and col. 2, lines 45-69.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to stop the cutting blade in Stepan before it reaches the core of the cable as taught by Carpenter to prevent damage to the core.
Regarding claims 2 and 3, the gripping mechanism 9 rotating in a direction (64a) is best seen in Fig. 4 in Stepan. 
Regarding claim 4, to find a desire cutting depth and pressing force of the gripping mechanism so that the gripping mechanism can break the uncut-coating is within the knowledge of one skilled in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cable stripping devices of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724